DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (BiSbTe-Based Nanocomposites with High ZT: The Effect of SiC Nanodispersion on Thermoelectric Properties, Adv. Funct. Mater. 2013, 23, 4317-4323), and further in view of Bahrami et al (Waste Recycling in Thermoelectric Materials, Adv. Energy Mater. 2020, 10, 1904159) as further evidenced by Pan et al ("Mechanically enhanced p-and n-type Bi2Te3-based thermoelectric materials reprocessed from commercial ingots by ball milling and spark plasma sintering." Materials Science and Engineering: B 197 (2015): 75-81).

Regarding claims 1 and 10 Li discloses a method for preparing a bismuth telluride-based thermoelectric nanocomposite with dispersed nano-sized silicon carbide and bismuth telluride-based thermoelectric nanocomposite (Li, see Abstract) prepared by said method comprising:
 (1) under a protective atmosphere, mixing bismuth telluride powders and nano-sized silicon carbide, and then performing ball milling to obtain a ball-milled powder (Li, see section “4. Experimental Section” see: in Ar gas filled ball mill Bi, Sb, Te powders and nano-SiC are mixed and milled); and
(2) subjecting the ball-milled powders to spark plasma sintering to obtain a bismuth telluride- based thermoelectric nanocomposite with dispersed nano-sized silicon carbide (Li, see section “4. Experimental Section” see: consolidating powders by SPS to form the TE elements).
Li does not explicitly disclose where the bismuth telluride-based thermoelectric nanocomposite is based on the recycling of bismuth telluride processing scraps where bismuth telluride processing scraps are mixed with said nano-sized silicon carbide, and ball milled.
 Bahrami discloses a method for preparing a bismuth telluride-based thermoelectric nanocomposite based on the recycling of bismuth telluride processing scraps and the bismuth telluride-based thermoelectric nanocomposite prepared by said method where waste powders or fragments or particles of bismuth telluride are cleaned, milled and sintered to Bi-Sb-Te thermoelectric elements (Bahrami, see section “2.3. Bi2Te3-Based TE Materials from Waste” on pages 11-12 and in Tables 3 and 4 see: waste powders or fragments or particles are cleaned, milled and sintered to Bi-Sb-Te thermoelectric elements). Bahrami further teaches on pages 14-15 under “Section 2.4 Other TE Materials from Waster Materials” waste semiconductor materials (Silicon) recycled from sawing waste was also used to synthesize TE elements by using developed industrial methods of ball milling and spark plasma sintering. Bahrami teaches elements like Te are expensive due to their limited reserves and increasing demand and this development and use of waste bismuth telluride to form Bi2Te3-based TE materials allows for more economical and environmentally friendly manufacture of  Bi2Te3-based TE materials (Bahrami, see section “2.3. Bi2Te3-Based TE Materials from Waste” on pages 11-12).
The prior art of Pan further evidences reprocessing of commercially available p-type (Bi,Sb)2Te3 ingots through ball milling and spark plasma sintering of the milled ingot powder provides a thermoelectric element showing an improved thermoelectric figure of merit (ZT) and improved mechanical strength (see Abstract of Pan) where Pan further teaches these processes allow thermoelectric material waste to be utilized as ZT-enhanced p-type alloys (see Conclusion section of Pan).
Bahrami,  Li and Pan are combinable as they are concerned with the field of thermoelectric element manufacture.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Li in view of Bahrami such that the bismuth telluride-based thermoelectric nanocomposite of Li is based on the recycling of bismuth telluride processing scraps as taught by Bahrami (Bahrami, see section “2.3. Bi2Te3-Based TE Materials from Waste” on pages 11-12 and in Tables 3 and 4 see: waste powders or fragments or particles are cleaned, milled and sintered to Bi-Sb-Te thermoelectric elements) such that the mixing and ball milling step (1) of Li includes mixing and milling bismuth telluride processing scraps with the nano-sized silicon carbide of Li as Bahrami teaches elements like Te are expensive due to their limited reserves and increasing demand and development and use of waste bismuth telluride to form Bi2Te3-based TE materials allows for more economical and environmentally friendly manufacture of  Bi2Te3-based TE materials (Bahrami, see section “2.3. Bi2Te3-Based TE Materials from Waste” on pages 11-12), and further as Bahrami teaches it was already known to synthesize thermoelectric elements from other recycled waste semiconductor material scraps using developed industrial methods of ball milling said scraps and spark plasma sintering of the milled powder (Bahrami, pages 14-15 under “Section 2.4 Other TE Materials from Waster Materials”), and given that Pan demonstrates that ball milling and spark plasma sintering of p-type (Bi,Sb)2Te3 ingots allows thermoelectric material waste to be utilized as ZT-enhanced p-type alloys (see Abstract and Conclusion sections of Pan), one having ordinary skill in the art at the time of the invention would have recognized that these methods could also be successfully applied to bismuth telluride processing scraps to more economically produce the thermoelectric elements of Li.

Regarding claims 2 and 11 modified Li discloses the method according to claim 1 and the bismuth telluride-based thermoelectric nanocomposite with dispersed nano- sized silicon carbide according to claim 10, wherein, in step (1), the conditions of the ball milling are as follows: the weight ratio of balls to powders is (15-30): 1, the ball milling speed is 400-500 r/min, and the ball milling time is 2-5 h (Li, see section “4. Experimental Section” see: ball milling performed with weight ratio of balls to powders of 20:1, milling speed of 450 rpm for 3 hours).

Regarding claims 3 and 12 modified Li discloses the method according to claim 1 and the bismuth telluride-based thermoelectric nanocomposite with dispersed nano- sized silicon carbide according to claim 10 wherein, the volume ratio of the nano-sized silicon carbide to the bismuth telluride processing scraps is not higher than 1 % (Li, see sections Abstract and “4. Experimental Section” see: nano-SiC kept at vol% of 0.1, 0.3, 0.4, 0.6%).

Regarding claims 4 and 13 modified Li discloses the method according to claim 1 and the bismuth telluride-based thermoelectric nanocomposite with dispersed nano- sized silicon carbide according to claim 10, wherein, the average particle size of the nano-sized silicon carbide is not larger than 700 nm (Li, see section “4. Experimental Section” see: nano-SiC having a 100 nm particle size).

Regarding claims 5 and 14 modified Li discloses the method according to claim 1, and by the modification of Bahrami modified Li teaches wherein, in step (1), the bismuth telluride processing scraps, and the nano-sized silicon carbide are mixed and subjected to ball milling and Bahrami further teaches tellurium powder can be mixed with the bismuth telluride processing scraps to adjust the chemical composition of the TE-material (Bahrami, see section “2.3. Bi2Te3-Based TE Materials from Waste” on paragraph bridging pages 11-12 and Table 3).

Regarding claims 7 and 16 modified Li discloses the method according to claim 1 and the bismuth telluride-based thermoelectric nanocomposite with dispersed nano- sized silicon carbide according to claim 10, wherein, before subjecting the bismuth telluride processing scraps to the ball milling, Bahrami discloses the bismuth telluride processing scraps are pre-cleaned (Bahrami, see section “2.3. Bi2Te3-Based TE Materials from Waste” on page 11 see: the waste materials of Bi2Te3 ingots/wafers/powders are washed with deionized water and ethyl alcohol to remove contamination).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (BiSbTe-Based Nanocomposites with High ZT: The Effect of SiC Nanodispersion on Thermoelectric Properties, Adv. Funct. Mater. 2013, 23, 4317-4323) in view of Bahrami et al (Waste Recycling in Thermoelectric Materials, Adv. Energy Mater. 2020, 10, 1904159) in view of Bahrami et al (Waste Recycling in Thermoelectric Materials, Adv. Energy Mater. 2020, 10, 1904159) as further evidenced by Pan et al ("Mechanically enhanced p-and n-type Bi2Te3-based thermoelectric materials reprocessed from commercial ingots by ball milling and spark plasma sintering." Materials Science and Engineering: B 197 (2015): 75-81) as applied to claims 1-5, 7, 10-14 and 16 above, and further in view of Kim et al (Enhancement of thermoelectric properties in liquid-phase sintered Te-excess bismuth antimony tellurides prepared by hot-press sintering, Acta Materialia 135 (2017) 297-303).

Regarding claims 6 and 15 modified Li discloses the method according to claim 5 and the bismuth telluride-based thermoelectric nanocomposite with dispersed nano- sized silicon carbide according to claim 14, but does not explicitly disclose wherein, the bismuth telluride processing scraps are compounded with the antimony telluride powders and/or the tellurium powders according to the stoichiometric ratio of Bi0.4Sb1.6Te3+x, where x = 0.1-0.4.
Kim teaches a method of manufacturing Te-excess bismuth antimony telluride thermoelectric elements where excess tellurium powder was added such that the material had a stoichiometric ratio of Bi0.4Sb1.6Te3+x, where x = 0.2, 0.4 (Kim, see Abstract and section “2. Experimental detail” see: Te-excess sample having stoichiometric ratio of Bi0.4Sb1.6Te3+x where x= 0.2, 0.4). Kim teaches the material sample where x=0.4 exhibited the highest ZT where the enhanced ZT value is attributed to defect compensation by the excess Te (Kim, see Abstract and see paragraph above section “2. Experimental detail”).
Kim and modified Li are combinable as they are both concerned with the field of thermoelectric element manufacture.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Li in view of Kim such that in the step of compounding the bismuth telluride processing scraps with the antimony telluride powders and/or the tellurium powders in Li, said powder are compounded according to the stoichiometric ratio of Bi0.4Sb1.6Te3+x, where x = 0.4 as taught by Kim (Kim, see Abstract and section “2. Experimental detail” see: Te-excess sample having stoichiometric ratio of Bi0.4Sb1.6Te3+x where x= 0.2, 0.4) as Kim teaches the material sample where x=0.4 exhibited the highest ZT where the enhanced ZT value is attributed to defect compensation by the excess Te (Kim, see Abstract and see paragraph above section “2. Experimental detail”).

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (BiSbTe-Based Nanocomposites with High ZT: The Effect of SiC Nanodispersion on Thermoelectric Properties, Adv. Funct. Mater. 2013, 23, 4317-4323) in view of Bahrami et al (Waste Recycling in Thermoelectric Materials, Adv. Energy Mater. 2020, 10, 1904159) in view of Bahrami et al (Waste Recycling in Thermoelectric Materials, Adv. Energy Mater. 2020, 10, 1904159) as further evidenced by Pan et al ("Mechanically enhanced p-and n-type Bi2Te3-based thermoelectric materials reprocessed from commercial ingots by ball milling and spark plasma sintering." Materials Science and Engineering: B 197 (2015): 75-81) as applied to claims 1-5, 7, 10-14 and 16 above, and further in view of Gu et al (CN 111261767A, reference made to attached English machine translation).

Regarding claims 8 and 17 modified Li discloses the method according to claim 1 and the bismuth telluride-based thermoelectric nanocomposite with dispersed nano- sized silicon carbide according to claim 10, but modified Li does not explicitly disclose wherein, in step (2), the spark plasma sintering is performed under the vacuum condition that the vacuum degree is not higher than 10 Pa.
Gu discloses a method of manufacturing a bismuth telluride-based thermoelectric element comprising a spark plasma sintering process performed under the vacuum condition that the vacuum degree is not higher than 10 Pa (Gu, [0018]-[0021] see: bismuth telluride-based thermoelectric element sintered in a spark plasma sintering process preferably in a background vacuum at a vacuum degree below 10 Pa). Gu teaches this sintering process is a one-step sintering process that is simple, easy to implement, low cost, and can be applied on a large scale (Gu, [0019]).
Gu and modified Li are combinable as they are both concerned with the field of thermoelectric element manufacture.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Li in view of Gu such that in step (2), the spark plasma sintering of Li is performed under the vacuum condition that the vacuum degree is not higher than 10 Pa as taught by Gu (Gu, [0018]-[0021] see: bismuth telluride-based thermoelectric element sintered in a spark plasma sintering process preferably in a background vacuum at a vacuum degree below 10 Pa) as such a modification would have amounted to the use of a preferred process parameter in the known process of spark plasma sintering to sinter a known bismuth telluride-based thermoelectric material to achieve the entirely expected result of performing a one-step sintering process that is simple, easy to implement, low cost, and can be applied on a large scale as taught by Gu (Gu, [0019]).

Regarding claims 9 and 18 modified Li discloses the modified Li discloses the method according to claim 1 and the bismuth telluride-based thermoelectric nanocomposite with dispersed nano-sized silicon carbide according to claim 10, and Li teaches wherein, in step (2) the sintering temperature is 400-550°C, the pressure is 40-60 MPa, and the holding time is 5-30 min (Li, see section “4. Experimental Section” see: SPS performed at 673K(400°C) under an axial pressure of 50 MPa for 5 min). Li does not explicitly disclose a heating rate or where the heating rate of the spark plasma sintering is 50-100°C/min.
Gu discloses a method of manufacturing a bismuth telluride-based thermoelectric element comprising a spark plasma sintering process performed where the heating rate of the spark plasma sintering is 20-200°C/min (Gu, [0018]-[0021] see: bismuth telluride-based thermoelectric element sintered in a spark plasma sintering process preferably at a heating rate of 20-200°C/min). Gu teaches this sintering process is a one-step sintering process that is simple, easy to implement, low cost, and can be applied on a large scale (Gu, [0019]).
Gu and modified Li are combinable as they are both concerned with the field of thermoelectric element manufacture.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Li in view of Gu such that in step (2), the heating rate of the spark plasma sintering of Li is 20-200°C/min as taught by Gu (Gu, [0018]-[0021] see: bismuth telluride-based thermoelectric element sintered in a spark plasma sintering process preferably at a heating rate of 20-200°C/min) as such a modification would have amounted to the use of a preferred process parameter in the known process of spark plasma sintering to sinter a known bismuth telluride-based thermoelectric material to achieve the entirely expected result of performing a one-step sintering process that is simple, easy to implement, low cost, and can be applied on a large scale as taught by Gu (Gu, [0019]).
Furthermore, the heating rate of 20-200°C/min disclosed by Kim entirely encompasses applicant’s claimed heating rate range of 50-100°C/min. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Response to Arguments
Applicant's arguments filed 20 October 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 of the response filed 20 October 2022 that due to the differences between spark plasma sintering (SPS) and resistance pressing sintering (RPS), one having ordinary skill in the art at the time of the invention would not be able to determine whether the bismuth telluride processing scraps could also be alternatively subjected SPS instead of RPS without undue experimentation and would not have found sufficient motivation to do so.
Applicant’s arguments have been fully considered but are not found persuasive. First, Bahrami recognizes spark plasma sintering as a developed method of sintering thermoelectric materials (Bahrami, pages 14-15 under “Section 2.4 Other TE Materials from Waster Materials”) and Li already employs SPS with BiTe based thermoelectric materials. One having ordinary skill in the art at the time of the invention would have been able to utilize milled bismuth telluride processing scraps with a developed industrial method of sintering like SPS without undue experimentation. This is further evidenced by the disclosure of Pan which reprocesses commercially available (Bi,Sb)2Te3 ingots (analogous to bismuth telluride processing scraps) through ball milling and spark plasma sintering of the milled ingot powder to provide a thermoelectric element showing an improved thermoelectric figure of merit (ZT) and improved mechanical strength (see Abstract of Pan). Pan explicitly recites these processes allow thermoelectric material waste to be utilized as ZT-enhanced p-type alloys (see Conclusion section of Pan). As such, one having ordinary skill in the art at the time of the invention would have found sufficient motivation in the prior art cited to subject bismuth telluride processing scraps to ball milling and spark plasma sintering.
Applicant further argues on pages 9-10 of the response filed 20 October 2022 that one having ordinary skill in the art at the time of the invention would not have been motivated to employ bismuth telluride processing scraps in the manufacture of BiSbTe based nanocomposite due to impurities present in the bismuth telluride processing scraps and would not have been substituted in for pure elemental powders of Bi, Sb and Te.
Applicant’s arguments have been fully considered but are not found persuasive. Although bismuth telluride processing scraps may include impurities, Bahrami already teaches applying cleaning steps the scrap material to remove said impurites (Bahrami, see section “2.3. Bi2Te3-Based TE Materials from Waste” on page 11 see: the waste materials of Bi2Te3 ingots/wafers/powders are washed with deionized water and ethyl alcohol to remove contamination) as well as adding tellurium powder can be mixed with the bismuth telluride processing scraps to adjust the chemical composition of the TE-material (Bahrami, see section “2.3. Bi2Te3-Based TE Materials from Waste” on paragraph bridging pages 11-12 and Table 3). Furthermore, as previously stated, Pan teaches the ball milling and spark plasma sintering of the reprocessed (Bi,Sb)2Te3 ingots produces improved thermoelectric figure of merit (ZT) and improved mechanical strength (see Abstract of Pan) of the formed BiSbTe based nanocomposite and as such, one having ordinary skill in the art would have found sufficient motivation to employ bismuth telluride processing scraps in the manufacture of BiSbTe based nanocomposite for these reasons.
Applicant’s further arguments and remarks are considered moot as they depend from the arguments rebutted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726